NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TERESA DE JESUS REVELO-CABRERA,                  No.   19-72845
AKA Marlene Arevalo-Revelo,
                                                 Agency No. A094-306-743
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 13, 2022**
                                 Pasadena, California

Before: RAWLINSON and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Teresa De Jesus Revelo-Cabrera, a native and citizen of El Salvador, petitions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
for review of the order of the Board of Immigration Appeals (BIA) dismissing her

appeal from an immigration judge’s decision denying her applications for

withholding of removal and relief under the Convention Against Torture (CAT). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

BIA’s factual findings and we review questions of law de novo. See Conde Quevedo

v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). For the reasons set out below, we deny

the petition for review.

      To qualify for withholding of removal, an applicant must show a “clear

probability” of persecution in the country of removal on account of her race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3)(A); 8 C.F.R. § 208.16(b); Navas v. INS, 217 F.3d 646, 655 (9th Cir.

2000). An applicant must prove that a cognizable protected ground is “a reason” for

past or feared future persecution. Barajas-Romero v. Lynch, 846 F.3d 351, 358–60

(9th Cir. 2017).

      Revelo-Cabrera argued that she was targeted and would be targeted based on

her membership in the proposed social group of “business owner[s] targeted by

gangs.” Substantial evidence supports the BIA’s determination that Revelo-Cabrera

failed to establish that a protected ground was or would be “a reason” for the harm

she experienced or fears in El Salvador. Revelo-Cabrera cannot establish the

required nexus to a protected ground based solely on a “desire to be free from


                                          2
harassment by criminals motivated by theft or random violence by gang

members . . . .” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Furthermore, the BIA did not err in declining to consider the particular social

groups that Revelo-Cabrera proposed for the first time before the BIA.           See

Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019). Revelo-Cabrera cannot,

therefore, prevail on her withholding of removal claim.

      To demonstrate eligibility for withholding of removal under CAT, a petitioner

must prove that she is “more likely than not” to be subject to torture upon removal.

8 C.F.R. § 1208.16(c)(2). Substantial evidence also supports the BIA’s denial of

CAT relief because Revelo-Cabrera failed to show that it is more likely than not that

she would be tortured by or with the consent or acquiescence of the government if

returned to El Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3